The substitute specification filed on 20 November 2020 has been reviewed, found acceptable and has replaced the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7; 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 5, 7; 16, note that it is unclear the meaning of the respective recitations of the “first guided electromagnetic wave” being “located within the opening” (i.e. claims 5 & 7) and being “located within the cross-sectional dimension of the cavity” (i.e. claim 16), especially since a wave has a propagating property (i.e. is always moving) and thus does not have a fixed location, such as “within the opening” or “within the cross-sectional dimension of the cavity”. Appropriate clarification is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8; 11-15; 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over any one of the Elmore (‘727) patent, Hafner and Grieg in view of Goubau (‘277), all references of record. 
Note that any one of  Elmore (‘727) in Figs. 8A & 8B, Hafner (FIG. 1) and Grieg (Fig. 1) discloses a surface wave transmitting arrangement, comprising: a tapered dielectric element (i.e. dielectric compensator (48) in Elmore; dielectric (7) in Hafner; dielectric body (8) with taper (9) in Grieg) that is disposed over a first portion of a surface wave conductor (i.e. central conductor (10) in Elmore; conductor (5) in Hafner; conductor (1) in Grieg), which is associated with a conically tapered surface wave launcher (i.e. launcher (50) in Elmore; horn (1) in Hafner; device (2) with flared end (4) in Grieg) defining a cavity therein with an opening that induces first surface waves to propagate through the tapered dielectric element to the surface wave conductor. Note that the tapered dielectric element extends outside of the tapered surface wave launcher (i.e. partially extending outside of the launcher in Elmore & Grieg; fully outside the launcher in Hafner). In operation, the surface wave propagating to/from the launcher through the tapered dielectric element experiences a reduction or decrease in the radial field due to the tapered dielectric element (e.g. see paragraph [0099] in Elmore; see column 3, lines 32-36 in Grieg). Accordingly, once the surface wave passes through the tapered dielectric element, then such radial fields will no longer experience the reduction or decrease in radial fields due to the tapered dielectric element and thus will necessarily experience an increase in radial field such as to conform with the surface wave conductor as the surface wave continues to propagate along the surface wave conductor. Regarding claim 5, note that since the radial field must be confined by the dimensions of the launcher, then the radial fields must necessarily be less that the dimension of the launcher.
Note that any one of Elmore, Hafner and Grieg discloses the claimed invention, but does not disclose that the portion of the first insulation layer has a substantially uniform outer diameter and the portion of the first insulation layer is disposed within the waveguide.
Goubau (i.e. Fig. 1) discloses a surface wave launcher having the form of a coaxial cavity (i.e. (1) of a cylindrical shape) for exciting and launching a surface wave along a surface wave conductor (i.e. including a conductor (2) surrounded by an insulation layer (3) as evident from Fig. 1) that includes a portion thereof disposed within the launcher cavity, where the portion disposed within the cavity (1) has the insulation layer (3) surrounding the conductor (2) being uniform. It should be noted that the coaxial or cylindrical shape surface wave launcher is considered as an art recognized equivalent to a conical shape surface wave launcher as depicted in Fig.6.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the conductor disposed within the launcher of any one of the Elmore, Hafner and Grieg references to have included an insulating layer surrounding the conductor within the surface wave launcher having a uniform diameter, such as taught by Goubau. Such a modification would have provided the benefit of starting surface wave propagation within the cavity of the launcher before propagating surface waves outside of the launcher to thereby minimize mismatch effects that typically occur when converting to a surface wave mode of propagation, thereby suggesting the obviousness of such a modification.
Regarding claims 4, 14, note that it would have been further obvious to have modified the conical shape surface wave launcher in any one of Elmore, Hafner and Grieg to have an alternative cylindrical shape, such as taught by Goubau. Such a modification would have been considered an obvious substitution of art recognized equivalent surface wave launchers, especially given the recognition in Goubau that cylindrical surface wave launchers are considered art recognized equivalents to conical shape surface wave launchers (i.e. see Fig. 6 of Goubau), thereby suggesting the obviousness of such a modification.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grieg in view of Goubau (‘277), both references of record. 
As evident from Fig. 1 in Grieg, the dielectric body (8) with the taper (9) merges with a dielectric coating disposed over the conductor (1) in a second portion of the surface wave arrangement.
Accordingly, as an obvious consequence of the combination of Grieg and Goubau, the resultant combination would necessarily have included a dielectric coating disposed over another portion of the conductor, consistent with the teaching in Grieg.
Claims 6, 7, 10; 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection as applied to claims 1, 11 & 19, respectively and further in view of Elmore (‘920), of record. 
Regarding claims 6, 7, 17, 18, note that the resultant combination discloses the claimed invention, but does not disclose a second surface wave propagating along the surface wave conductor in a direction towards the tapered dielectric element and conical shape launcher.
Elmore (‘920), in FIG. 1, discloses a system (i.e. 20) having a central conducting line (i.e. 20) with no special surface treatment and having two launch devices (i.e. 30) located at opposite ends of the central conducting line (20). Accordingly, by such an arrangement, first surface waves can propagate along the conducting line (20) when launched by one of the launchers (30), while a second surface wave can propagate along the conducting line (20) when launched by the other one of the launchers (30).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the surface wave arrangements in the resultant combination to have included a second surface wave launcher disposed along the surface wave conductor, such as taught by Elmore (‘920). Such a modification would have been considered obvious since it provides the advantageous benefit of permitting first and second surface waves to propagate along the surface wave conductor, thereby suggesting the obviousness of such a modification. As an obvious consequence of such a modification, each launcher would necessarily have included a corresponding tapered dielectric element consistent with the teaching in each primary reference.
Regarding claim 10, the resultant combination discloses the claimed invention except for a second portion of the surface wave conductor that is uninsulated.
As described above by Elmore (‘920), a surface wave conductor can have no special surface treatment associated therewith (i.e. uninsulated conductor).
Accordingly, it would have been obvious to have further modified the generic surface wave conductors in the resultant combination to have been uninsulated, such as taught by Elmore (‘920). Such a modification would have been considered obvious since the generic nature of the surface wave conductor in the resultant combination would have suggested that any equivalent configuration, such as having a no surface treatment or being uninsulated, thereby suggesting the obviousness of such a modification.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10; 11-18; 19, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-10; 11-18; 19, 20 of U.S. Patent No. 10418678 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent recite substantially the same subject matter as recited in the corresponding claims in the application. Accordingly, the patent claims read on and thus meet the corresponding application claims under an “anticipation analysis” for obviousness double patenting.
Claims 1-10; 11-18; 19, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10; 11-18; 19, 20 of U.S. Patent No. 9917341 in view of either Elmore (‘727) or Grieg (both references of record).  
Note that claims 1-10; 11-18; 19, 20 of the present application are substantially met by the limitations set forth in claims 1-10; 11-18; 19, 20 of the cited patent with the exception that the radial field decreases toward the waveguide system/structure, as recited in each of application claims 1, 11 & 19.
As described above, each of the Elmore (‘727) or Grieg references exemplarily discloses a surface wave propagation arrangement including a tapered insulation layer associated therewith. In operation, as described above, the radial field of the propagating electromagnetic wave experiences a reduction or decrease in the radial field as the wave propagates through the tapered region of the insulating layer before increasing in the radial field beyond the tapered region of the insulating layer.
Accordingly, it would have been obvious to have configured the electromagnetic wave propagation in the claims of the patent such that the wave experiences a reduction or decrease in the radial field, when the wave propagates through the tapered region of the insulating layer, such as exemplarily taught in either one of the Elmore (‘727) or Grieg references, especially given the compatible nature of the surface wave arrangements in Elmore (‘727) or Grieg to the surface wave arrangement in the claims of the patent, thereby suggesting the obviousness of the modification.
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.
Regarding the rejections of claims 5, 7 & 16 under 35 USC 112, paragraph (b), applicants’ have asserted that the amended limitation that “a portion” of the guided wave “field” has a “radial dimension” that is “located within the opening” appropriately addresses the issue raised by the examiner with respect to claims 5, 7 & 16.
Applicants’ comments have been considered by the examiner, but have been found unpersuasive. In particular, the amendments made to these claims still do not address the issue raised by the examiner as to how a propagating wave cannot have a fixed location. Perhaps, if the claim terminology were to be amended (e.g. with respect to claim 5) to read as --the guided electromagnetic wave propagates through the opening such that the first radial dimension is confined by the opening-- to address the issue relating to claim 5. Note that comparable terminology for claims 7 & 16 can likewise be provided. Moreover, regarding the paragraph 112(b) rejection of claim 8, applicants’ response is adequate to overcome that grounds of rejection.
Regarding the rejections based on prior art, applicants’ have emphasized, for each ground of rejection, that with respect to the Goubau reference that the “insulation layer”, as recited in respective independent claims 1, 11 & 19 is not met by the Goubau reference, especially since the claimed insulation layer is different from the center conductor (2) disclosed by Goubau. That is to say, an insulation layer (i.e. as claimed) is different from a conductor (i.e. as disclosed by the Goubau reference).
In response, the examiner, having considered applicants’ comments, finds such comments unpersuasive. First, to establish a point of reference, the examiner considers that the subject matter recited in independent claims 1, 11 & 19 corresponding to the embodiment depicted in FIG. 19, where an insulation layer (i.e. 1802’) surrounds a conductor (i.e. 1804) over a substantial portion thereof, including a tapered region (i.e. 1806) of the insulation layer (1802’) and a uniform portion of the insulation layer (1802) located within a waveguide (1806). It should be noted that the FIG. 19 configuration substantially corresponds to the configuration disclosed in any one of the primary references to any one of Elmore, hafner and Grieg (i.e.an insulation layer surrounding a conductor and including a tapered portion of the insulation layer), as well as what is disclosed in Goubau (i.e. an insulation layer surrounding a conductor). Moreover, Goubau discloses that the insulation layer (i.e. the insulation layer for surface wave propagation (3) in Goubau) surrounding the conductor (i.e. center conductor (2) in Goubau) includes a portion thereof disposed within a waveguide (i.e. cylindrical cavity (1) in Goubau), where the insulation portion within the waveguide is uniform therein. Accordingly, contrary to applicants’ comments, Goubau does not just disclose a conductor (2), but rather discloses a conductor (2) surrounded by an insulation layer (3) with a uniform insulation layer portion disposed within the waveguide (1), much in substantially the same manner as disclosed in FIG. 19 of the application. Therefore, the examiner maintains that what is taught by Goubau is relevant to the obviousness of modifying any of the primary references to include a uniform insulation layer surround a conductor within a waveguide for the benefits provided therein, as set forth in the above prior art rejections of record.
Regarding the obviousness double patenting rejections, applicants’ have indicated that these grounds of rejection will be addressed upon an indication of allowance of all claims in the application.
The examiner has noted applicants’ indication regarding the obviousness double patenting rejections. However, it must be noted that the obviousness double patenting rejections cannot be held in abeyance pending an indication of allowability of all claims. Accordingly, the examiner is compelled to sustain and repeat the obviousness double patenting rejections and require that applicants’ specifically address the obviousness double patenting rejection in the response to this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        

B. Lee